Citation Nr: 0013218	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1995, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for PTSD, and 
assigned a 30 percent rating thereto.  The veteran 
subsequently perfected an appeal of that decision disagreeing 
with the assigned rating.  In an August 1999 decision, the RO 
awarded the veteran an increase in the evaluation of his 
PTSD, assigning a 50 percent rating.  

In a May 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

In a substantive appeal, VA Form 9, received in October 1998, 
in connection with the veteran's claim of entitlement to an 
increased rating for his right knee disability, he 
acknowledged his desire for a personal hearing before a 
member of the Board of Veteran's Appeals (Board) at the RO.  
His appeal of the assigned rating for his PTSD was pending at 
this time.  In August 1999 the RO sent him a letter informing 
him that he had been placed on the docket for a travel board 
hearing before a member of the Board at the RO.  In a March 
2000 statement, the veteran withdrew his appeal concerning 
the evaluation of his right knee disability.  However, he did 
not clarify in his statement whether he still desired a 
personal hearing before a member of the Board at the RO in 
connection with his still pending PTSD claim.  No additional 
clarification is present in the record.  Therefore, the Board 
assumes that the veteran still desires a hearing before the a 
member of the Board sitting at the RO.

Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




